WYNN, Judge.
This appeal arises from a grant of a directed verdict in favor of Defendants Lashawnta Annette McLaurin and Bobby Eugene Ingram based on the alleged failure of Plaintiff Kirsten Campbell to produce sufficient evidence for a jury to determine if either or both defendants were negligent. For the reasons given in Racine v. Boege, 6 N.C.App. 341, 169 S.E.2d 913 (1969) and Griffeth v. Watts, 24 N.C.App. 440, 210 S.E.2d 902 (1975), we reverse.1
On 23 April 1999, Ms. Campbell rode as a passenger in a vehicle driven by Ms. McLaurin as it traveled south on South Main Street in High Point-a five-lane highway with two south bound lanes, two north bound lanes and a center turn lane. At approximately 3:45 p.m., the vehicle driven by Ms. McLaurin collided with a vehicle driven by Mr. Ingram when the McLaurin vehicle entered the center lane. Ms. Campbell heard a loud "boom" when the vehicles collided and saw the Ingram vehicle stopped directly to the left side of the McLaurin vehicle. Both vehicles faced south following the accident.
On 15 October 1999, Ms. Campbell brought an action against Mr. Ingram, who in turn answered and bought a third-party action against Ms. McLaurin. Thereafter, Ms. Campbell amended her complaint to include Ms. McLaurin as a defendant, alleging joint and several liability for her injuries. In response, Ms. McLaurin answered both complaints and brought a cross-claim against Mr. Ingram.
At the close of Ms. Campbell's evidence, Mr. Ingram and Ms. McLaurin moved for, and the trial court granted, directed verdicts pursuant to Rule 50 of the North Carolina Rules of Civil Procedure. N.C. Gen.Stat. § 1A-1, Rule 50 (2005). Thereafter, the trial court denied Ms. Campbell's motion for a new trial under N.C. Gen.Stat. § 1A-1, Rule 59 (2005).
Upon Ms. Campbell's appeal to this Court from the grant of a directed verdict against her, we note that,
The standard of review for a motion for directed verdict is whether the evidence, considered in the light most favorable to the non-moving party, is sufficient to be submitted to the jury. A motion for directed verdict should be denied if more than a scintilla of evidence supports each element of the non-moving party's claim. This Court reviews a trial court's grant of a motion for directed verdict de novo.
Herring v. Food Lion, LLC, ___ N.C.App. ___, ___, 623 S.E.2d 281, 284 (2005) (internal citations omitted), aff'd per curiam 360 N.C. 472, 628 S.E.2d 761 (2006). A plaintiff must "offer evidence sufficient to establish, beyond mere speculation or conjecture, every essential element of negligence. Upon his failure to do so, a motion for a directed verdict is properly granted." Oliver v. Royall, 36 N.C.App. 239, 242, 243 S.E.2d 436, 439 (1978).
In her appeal, Ms. Campbell argues that she produced more than sufficient evidence to allow a jury to determine whether either of the two defendants were negligent. Indeed, the record shows Ms. Campbell rode as a passenger in the McLaurin vehicle as it traveled south on a highway in High Point on a sunny, clear day. She described the road as flat with five lanes, two north bound, two south bound, and a center turning lane. Using *849a diagram of the highway, she described the point at which the McLaurin vehicle entered the center lane in an attempt to turn into the parking lot of Wendy's restaurant. Upon entering the lane, the McLaurin vehicle collided with a vehicle driven by Ingram. According to Ms. Campbell, she did not see the Ingram vehicle until after the collision, but she knew the Ingram vehicle was not in front of the McLaurin vehicle. She also testified that Ingram told the investigating police officer that he was attempting to turn into "the fish place, which would have been right before you get to Wendy's." Though Ms. Campbell did not see the Ingram vehicle before the collision, her testimony is unequivocal that the collision only involved the McLaurin and Ingram vehicles.
In support of her argument that the record shows sufficient evidence to allow a jury to determine that either or both Defendants were negligent, Ms. Campbell cites Racine v. Boege, 6 N.C.App. 341, 169 S.E.2d 913 (1969) and Griffeth v. Watts, 24 N.C.App. 440, 210 S.E.2d 902 (1975).
In Racine, the plaintiff brought a negligence action against the driver who struck plaintiff's vehicle from behind. 6 N.C.App. at 342, 169 S.E.2d at 914. The facts of that case indicate the plaintiff "presented no direct evidence as to the manner in which defendant was operating his vehicle at the time of the collision; he was himself the only eyewitness who testified to the actual collision, and he neither saw nor heard defendant's truck before the collision occurred." Id. at 344-345, 169 S.E.2d at 915. Thus, this Court addressed the issue of whether "the fact that defendant's truck collided with the vehicle ahead of it provided by itself sufficient evidence of negligence on the part of the defendant to require submission of that issue to the jury." Id. at 345, 169 S.E.2d at 916. In reversing the trial court's grant of nonsuit in favor of the defendant, this Court relied upon long-standing common law that "`[o]rdinarily the mere fact of a collision with a vehicle ahead furnishes some evidence that the following motorist was negligent as to speed, was following too closely, or failed to keep a proper lookout.'" Id. at 345, 169 S.E.2d at 916 (quoting Clark v. Scheld, 253 N.C. 732, 737, 117 S.E.2d 838, 842 (1961)). Thus, the Court concluded:
While it is entirely possible that the defendant in the present case was exercising every care which a reasonable and prudent driver would have exercised under the circumstances confronting him, and while certainly the evidence does not compel any finding of negligence on his part, we hold that under all of the circumstances there was sufficient evidence to require that the jury determine the issue ....
Id. at 346, 169 S.E.2d at 917.2
In Griffeth, this Court addressed a similar issue in which the plaintiff "testified at trial that she was stopped in the left lane of traffic, about to turn left onto Hillside Avenue, when defendant's car struck her car in the rear." 24 N.C.App. at 441, 210 S.E.2d at 903. As in Racine, the plaintiff in Griffeth presented no direct evidence as to the manner in which the defendant was operating his vehicle at the time of the collision:
In the case at bar, the evidence, taken in the light most favorable to plaintiff, tends to show that plaintiff was stopped and had been stopped on Park Road "for quite a while" with her left turn signal on; that traffic was heavy, and she was waiting for an opportunity to turn; that the road may have been wet; that plaintiff heard a loud horn, glanced into the rear-view mirror and may have seen defendant's car moving *850forward; and that the impact was substantial.
Id. at 443, 210 S.E.2d at 904. Based on this evidence, this Court allowed the issue of negligence to go to the jury.
Analyzing the holdings of Racine and Griffeth, it is significant that in Racine, the plaintiff passenger only sued the driver of the vehicle colliding with the vehicle in which she rode, and in Griffeth, the plaintiff was the driver of the vehicle rear-ended by the defendant. The facts of this case compel the same result as Racine and Griffeth even more so because the plaintiff passenger in this case brought an action against all of the actors involved in the collision. Moreover, as in the precedent cases, the plaintiff here provided physical evidence of the collision.
We find it dispositive that this Court did not require the plaintiffs in Racine and Griffeth to present direct evidence as to the manner in which the defendants operated their vehicles at the time of the collisions. We are further persuaded that under the facts of this case, where passenger Plaintiff brought all actors in the collision that occurred in a center turning lane designed to accommodate only one car at a time into an action for negligence, with no evidence to indicate anything other than at least one of the two drivers caused the collision, sufficient evidence exists to allow a jury to determine whether at least one of those drivers was negligent.
To put it succinctly, in the paraphrased language of Griffeth-it may well be within the realm of possibilities that both Defendant drivers were exercising every care which a reasonable and prudent driver would have exercised under the circumstances confronting them; nonetheless, reasonable and prudent men in the exercise of impartial judgment might reach a different conclusion. Id. It follows that the evidence in this case is sufficient to allow jurors to decide whether either or both of the drivers of the two cars involved in the collision in this matter were negligent.
We note in passing that the dissent cites Harris v. McLain, 12 N.C.App. 404, 183 S.E.2d 281 (1971) as "controlling and binding precedent" despite the fact that Racine was decided in 1969 and Griffeth in 1975. Indeed, the analysis by the dissent fails to recognize the distinguishing fact that the plaintiff in Harris chose not to sue the driver of the vehicle in which she rode; instead, she sued only the driver of the other vehicle. Harris does not address the issue in this case, which would have arisen in that case if the plaintiff had sued both drivers and the court decided to nonsuit her as to both drivers.
Moreover, the holdings of Racine and Griffeth do not create, as the dissent would hold, a special category for analyzing negligence in rear-end collisions. Instead, the general principles of negligence are applicable to all collisions occurring where the Plaintiff describes the circumstances of the accident. The issue is not whether there are weather or road conditions that "place a prudent driver on notice to exercise greater care"; instead, regardless of the road conditions, all drivers are held to the standard of exercising every care which a reasonable and prudent driver would have exercised under the circumstances confronting him or her. Racine, 6 N.C.App. at 345, 169 S.E.2d at 916.
It is significant to point out that the dissent would require passengers who claim injuries from vehicular accidents to be able to describe the manner in which defendants operated their vehicles at the time of the collisions. The logic of that conclusion would mean that where there are no other witnesses to a vehicular accident, a passenger who was asleep at the time of an accident could not recover damages for injuries suffered as a result of a collision between two or more vehicles. Recognizing this absurdity over thirty years ago, Racine and Griffeth rejected it, and Harris never got to answer it since it was not the issue in that case. As we have determined that the facts of this case were sufficient to allow a jury to determine the issue of negligence, if any, we summarily reject Defendant's argument that Plaintiff repudiated the allegations in her complaint.
Reversed.
Judge HUDSON concurs.
Judge TYSON dissents in separate opinion.

We reject the dissent's characterization that the majority opinion "omits relevant testimony and evidence presented at trial." While the dissent charges that the majority omits relevant evidence, it is not pertinent to the issue in this case that the Plaintiff "had never been in an accident before," did not have insurance, and did not want to "run up a bill" at the emergency room. Those facts are irrelevant to the determination of the issue of whether a jury could find that at least one of the two drivers negligently caused the collision.
However, there are facts that are agreed upon by the majority and the dissent: a collision occurred between two vehicles in the center lane of a five-lane highway, and this Plaintiff, a passenger in one of the vehicles, sued both drivers. We also agree that nothing indicates Plaintiff was contributorily negligent in causing this accident.


The dissent states that the majority "holds a reasonable inference of Ingram's and McLaurin's negligence can be inferred solely from the fact an accident occurred." (Emphasis supplied). Neither our holding nor the holdings of Racine and Griffeth are that simplistic. In this case as in Racine and Griffeth, Plaintiff described the circumstances of the accident but was unable to describe the manner in which each driver drove. The inference created by that testimony is one drawn from common sense-an accident occurring between two cars on a clear day in a lane designed for one car creates an inference that one or both of the drivers were negligent. But that inference does not compel a finding of negligence, as there may in fact be evidence showing that neither driver was negligent. Indeed, "it is entirely possible that the defendant[s] in the present case [were] exercising every care which a reasonable and prudent driver would have exercised under the circumstances confronting him...." Racine, 6 N.C.App. at 346, 169 S.E.2d at 917.